Title: To Thomas Jefferson from George C. Fox & Sons, 10 November 1790
From: George C. Fox & Sons
To: Jefferson, Thomas



Esteemed Friend
Falmouth 10 Novem 1790

The enclosed Letter from our Friends James Mackensie & Co. came under our [cove]r and was immediately sent to the Agent’s [offi]ce, but our Clerk informing us that it [wa]s much torn thro’ an accident to the Mail, We ordered it to be taken out again, to put it under Cover, not Knowing its Consequence which we hope Thee wilt approve.
We take the Freedom to tender thee our best Services at this port and if we can at any Time be useful in forwarding thy Letters from hence, or in serving any of thy Friends who may come This way, it will give us great pleasure to obey thy Commands, being very Respectfully Thy assured Friends,

Geo C Fox & Sons

